Title: From John Adams to the President of Congress, No. 29, 29 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 29 March 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 369–372).LbC (Adams Papers); notation by Thaxter: “Nos. 26, 27, 28 & 29 were delivered to Mr. Izard 29th. March 1780.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:578–580.
     This letter, received by Congress on 31 July and read on 1 Aug., represented John Adams’ effort, in the absence of an American representative at The Hague, to analyze the prospects for an Anglo-Dutch war and Dutch preparations for such an eventuality. He even reported the unfounded rumor that the Netherlands had signed a treaty with Russia and Sweden to make their defense of neutral rights against British depredations “a common Cause.” In support of his analysis, Adams included the portions of his letter of 29 March to James Lovell (above) giving accounts of Friesland’s resolution of 29 Feb. and Sir Joseph Yorke’s memorial of 21 March. Not in the Lovell letter, but noted here, was Yorke’s reference to the favorable Dutch treatment of John Paul Jones’ squadron at Texel in 1779 as a grievance. Finally, he cited the provisions in the Anglo-Dutch treaty of 1667 regarding neutral commerce and contraband as evidence of the extent to which Britain was in violation of its treaty obligations.
    